Felton, J.,
dissenting. I think that the conduct of the juror was highly improper and prejudicial and required the grant of a mistrial. If the judge had admonished or reprimanded the juror, the harm probably done would not have been removed. The conduct of the juror might have been prompted by the highest motives and might have been innocent and in the best faith, but for a juror to assume the role of attorney or judge is so unusual that it should be held improper in the interest of the fair and impartial administration of justice. The conduct here shows a partiality that would rob a verdict of the impartiality and disinterestedness which the law should guard and protect with all of its resources.